Citation Nr: 9908714	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-36 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left eye disorder as a result of VA treatment.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 


REMAND

In this case, the veteran has asserted that he incurred a 
left eye disorder, with loss of vision, as a result of low 
back surgery that he underwent at the Wade Park (Cleveland) 
VA Medical Center (VAMC) in January 1996.  

The Board observes that a VA treatment record, dated February 
8, 1996, contains commentary from two physicians who 
evaluated the veteran during a second hospitalization at the 
Wade Park VAMC.  One physician noted that the veteran's left 
eye disc edema and disc hemorrhages were probably due to 
ischemic optic neuropathy "likely related to recent 
surgery."  However, the other physician noted that he 
doubted that the veteran's left eye problems were related to 
surgery, as the veteran developed acute visual loss just 
before discharge.  It is not clear from these records whether 
the noted left eye disc edema and disc hemorrhages are the 
cause of the veteran's reported left eye visual loss or if 
this is a permanent residual.  The Board observes that, to 
date, the veteran has not been afforded a VA visual 
examination to determine the nature, extent, and etiology of 
any current left eye disability.

In this regard, the Board would point out that the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should afford the veteran an 
examination by a board of two physicians 
consisting of a neurologist and an 
ophthalmologist to determine the nature, 
severity and etiology of any left eye 
disorder.  Each physician should examine 
the veteran, and following the 
examination the findings of both 
examinations should be included in a 
single report signed by both physicians.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiners should be accomplished.  
The examiners are requested to report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  The examiners are 
also requested to review all pertinent 
medical records in the claims file and 
are requested to offer an opinion as to 
whether it is at least as likely as not 
that a current left eye disorder, if 
present, is related to the veteran's 
January 1996 low back surgery.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


- 4 -


